— Appeal by defendant, as limited by his brief, from a sentence of the Supreme Court, Suffolk County (Mclnerney, J.), imposed July 11, 1983.
Sentence affirmed.
The record establishes that a complete and thorough presentence report was received by the court prior to sentencing (CPL 390.20 [1]; 390.30). In addition, defendant’s presentence memorandum, containing evaluations of his mental health, was duly filed with the court prior to the pronouncement of sentence (CPL 390.40 [1]), thereby giving defendant the opportunity to refute *902the contents of the presentence report (People v Ranieri, 43 AD2d 1012). Thus, the court did not abuse its discretion by not postponing sentencing for the purpose of allowing defendant to submit a copy of his presentence memorandum to the probation officer who had prepared the presentence report.
Finally, the sentence imposed does not warrant appellate modification (People v Suitte, 90 AD2d 80). Mangano, J. P., Gibbons, Brown and Lawrence, JJ., concur.